PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/937,492
Filing Date: 27 Mar 2018
Appellant(s): Claussen et al.



__________________
James M. Holm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 4, 2021 appealing from the Office action mailed August 4, 2020.


 (1) Real Party in Interest
The examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief.

(2) Related Appeals and Interferences
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(3) Status of Claims
The following is a list of claims that are rejected and pending in the application:
Pending:	21-30, 32-34, 41 and 42.
Withdrawn:	25, 29 and 33.
Rejected:	21-24, 26-28, 30, 32, 34, 41 and 42. (35 U.S.C. 102(a)(1) rejections for claims 28, 30, 32, 34, 41 and 42 are now withdrawn in view of Applicant’s compelling arguments.)

(4) Status of Amendments After Final
No amendment after final has been filed.

(5) Summary of Claimed Subject Matter
The examiner has no comment on the summary of claimed subject matter contained in the brief.
(6) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 4, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-24, 26-28, 30, 32, 34, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lacking sufficient written description of the invention. 
Claims 21-24, 26-28, 30, 32, 34, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claussen et al. (US 5,520,335. Claussen hereafter).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 U.S.C. 102(a)(1) rejections for claims 28, 30, 32, 34, 41 and 42 are now withdrawn in view of Applicant’s compelling arguments in pages 17-19 of the Appellant’s Appeal Brief.

(7) Claims Appendix
The examiner has no comment on the copy of the appealed claims contained in the Appendix to the appellant’s brief.

(8) Evidence Relied Upon
U.S. Patent 5,520,335			Claussen et al.	May 1996

 (9) Response to Argument
With respect to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, appellant argues, on page 8-9, that the present specification describes the extension member and additional extension member in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, Specifically, the extension member is described as coupled to a spray boom and a mounting apparatus such that the extension member positions the spray boom away from the elongate boom.   
The Examiner respectfully disagrees. First, the 35 U.S.C. 112(f) limitations at issue, the “extension member (claim 21, line 7)” and “additional extension member (claim 30, lines 1-2),” have been properly interpreted as means-plus-function limitations. See detailed explanation in the final rejection dated 8/4/2020. Second, the specification fails to disclose what is an “extension member” other than the specified function argued by the Appellant. As clearly articulated in the final rejection, mailed on August 4, 2020, page 5, second paragraph, no sufficient structure was disclosed to achieve the specified function. The possible element or combination of elements capable of performing the 
Consequently, the same clauses set forth above under the 112, first paragraph rejection obscure the metes and bounds of the terms “extension member” and “additional extension member” to the extent that the scope of the limitation is indefinite. Therefore, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections should be sustained.

With respect to 35 U.S.C. 102(a)(1) rejections as being anticipated by Claussen, appellant argues, on page 13-16, that Claussen fails to disclose supporting a spray boom, coupled to the extension member, above the ground surface when the extension member is coupled to the mounting apparatus such that the spray boom is spaced away 
Appellant's argument is not commensurate in scope with the claimed invention. No such limitations (the elongate hood support member is rigidly connected to the elongate boom) can be found in the claimed invention. As clearly elaborated in the final rejection, Claussen discloses supporting a spray boom (16. Figs. 1 and 2), coupled to the extension member, above the ground surface when the extension member is coupled to the mounting apparatus (shown in Fig. 1) such that the spray boom is spaced away from the elongate boom by a set distance (by angle and length of the extension member 50, 56 and 59). See Figure 2b with additional annotations below. 

    PNG
    media_image2.png
    389
    540
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    460
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    368
    595
    media_image4.png
    Greyscale

(10) Related Proceeding(s) Appendix
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHEE-CHONG LEE/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             
Conferees:
/CRAIG M SCHNEIDER/           Supervisory Patent Examiner, Art Unit 3753

/Melanie Weinhardt/
RQAS, OPQA